Citation Nr: 1510885	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-09 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to nerve damage of the bilateral feet, to include as due to exposure to chemicals and hydraulic fluid. 

2.  Entitlement to nerve damage of the right hand and arm, to include as due to exposure to chemicals and hydraulic fluid.

3.  Entitlement to nerve damage of the left hand, to include as due to exposure to chemicals and hydraulic fluid.

4.  Entitlement to service connection for diabetes mellitus type II.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1980 to April 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  A claim for service connection for nerve damage of the bilateral hands and feet and diabetes mellitus type II was received in April 2009.

In June 2014, the Veteran testified at a Board videoconference hearing at the local RO in Louisville, Kentucky, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran was exposed to organophosphates, including tricresyl phosphate in hydraulic fluid, during service.

2.  The Veteran's currently diagnosed bilateral median neuropathy, bilateral ulnar neuropathy, sensory polyneuropathy, and bilateral lower extremity peripheral neuropathy are related to exposure to organophosphates during service.

3.  In a June 2014 written statement, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal as to the claim for service connection for diabetes mellitus type II and entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral lower extremity peripheral neuropathy and sensory polyneuropathy, as due to exposure to organophosphates, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral median neuropathy, as due to exposure to organophosphates, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral ulnar neuropathy, as due to exposure to organophosphates, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

4.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for diabetes mellitus type II are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for the withdrawal of the substantive appeal as to entitlement to a TDIU are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is granting service connection for bilateral median neuropathy, bilateral ulnar neuropathy, sensory polyneuropathy, and bilateral lower extremity peripheral neuropathy, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist, with respect to these issues on appeal.  

Further, the VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn claims for service connection for diabetes mellitus type II and entitlement to a TDIU are decided as a matter of law, no discussion of the duties to notify and assist with respect to these issues is required.  See Sabonis v. Brown,	 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).

Service Connection for Bilateral Feet, Arm, and Hand Disabilities

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with bilateral median neuropathy, bilateral ulnar neuropathy, sensory polyneuropathy, and bilateral lower extremity peripheral neuropathy.  Neuropathy is "a general term denoting functional disturbances and/or pathological changes in the peripheral nervous system."  Ferraro v. Derwinski, 1 Vet. App. 326, 329 (1991); Kellar v. Brown, 6 Vet. App. 157, 161 (1994).  Peripheral neuropathy falls under the category of an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.

As adjudicated below, the Board is granting service connection for bilateral median neuropathy, bilateral ulnar neuropathy, sensory polyneuropathy, and bilateral lower extremity peripheral neuropathy based on direct service connection under 38 C.F.R. § 3.303(d); therefore, the additional service connection theory of presumptive service connection based on continuity of symptomatology or "chronic" symptoms in service under 38 C.F.R. § 3.303(b) pursuant to the same benefit is rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues.  For this reason, the theory of presumptive service connection will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

The Veteran essentially contends that the current nerve damage to his bilateral feet, hands, and arms are related exposure to chemicals and hydraulic fluid during active service.  In the March 2009 claim, the Veteran contended that he had nerve damage in his hands and feet due to exposure to neurotoxic chemicals, fire-retardant hydraulic fluid, and organophosphates.  See also April 2009, July 2009, and August 2009 written statements.  

At the June 2014 Board hearing, the Veteran testified that he was exposed to chemicals and hydraulic fluids while working as a vehicle mechanic for three years during service.  The Veteran testified that hydraulic fluid soaked through his clothing, skin, and hands and he breathed in fumes on a daily basis.  The Veteran testified that he began having problems with cold extremities as early as 1988 or 1989 and that symptoms of burning and tingling in the extremities began in the mid-1990s.  

First, the evidence of record demonstrates that the Veteran has current diagnosed polyneuropathy of the bilateral hands and feet.  The October 2009 VA examination report notes diagnoses of bilateral compressive ulnar neuropathy, bilateral compressive median neuropathies, and sensory polyneuropathy.  The August 2011 VA examination report notes diagnoses of peripheral neuropathy of both lower extremities and bilateral ulnar nerve compression neuropathy.  An October 2012 private disability benefits questionnaire notes diagnoses of sensorimotor polyneuropathy, median nerve neuropathy, ulnar nerve neuropathy, and cervical radiculopathy.  

Next, the Board finds that the Veteran was exposed to hydraulic fluid during service.  The evidence of record includes the Veteran's DD Form 214 that notes a military occupational specialty of motor transportation operator.  At the June 2014 Board hearing, the Veteran contended that he was exposed to hydraulic fluid on a regular basis, testifying that hydraulic fluid soaked through his clothing, skin, and hands and he breathed in fumes on a daily basis.  The Board finds that the Veteran's contentions concerning exposure to hydraulic fluid in service are consistent with his occupational specialty and the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).    

Given the above, the remaining question is whether there is evidence of a link between the current bilateral median neuropathy, bilateral ulnar neuropathy, sensory polyneuropathy, and bilateral lower extremity peripheral neuropathy and the in-service exposure to chemicals and toxins in service.  

The evidence weighing against the claims includes the October 2009 and August 2011 VA examination reports.  At the October 2009 VA examination, the Veteran reported onset of cold sensation in his hands in feet in approximately 1998.  The October 2009 VA examiner opined that, given the long period of time from exposure to the presentation of symptoms of neuropathy, it was unlikely that hydraulic fluids and organophosphates esters caused the Veteran's neuropathy.  The VA examiner noted that two possible and more likely causes of the Veteran's nerve disorders appeared to be the (non-service-connected) diabetes mellitus and chronic alcohol use.

At the August 2011 VA examination, the Veteran reported that he was a vehicle mechanic during service and worked with materials used in the hydraulic system.  The August 2011 VA examiner opined that the Veteran's current nerve damage of both hands and feet was not caused by exposure to organophosphates while in service because organophosphate-related neuropathy occurs very early (within a few weeks) of exposure and the Veteran's neuropathy occurred many years later.  The VA examiner opined that the left and right hand neuropathy is related to ulnar nerve compression.  The VA examiner opined that the peripheral neuropathy of both lower extremities is more likely related to diabetes and alcohol abuse.  

The evidence weighing in favor of the claim for service connection includes an article (submitted by the Veteran) entitled "Public Health Statement of Hydraulic Fluid" by the Agency for Toxic Substances and Disease Registry noting that a man whose hands and feet were heavily exposed to mineral oil hydraulic fluids developed weakness in his hands.

In an October 2012 disability questionnaire (submitted by the Veteran), Dr. A.A. noted that the Veteran was exposed to organophosphates during service and had a history of diabetes mellitus and alcohol abuse.  Dr. A.A. opined that the severe sensorimotor polyneuropathy was likely secondary to exposure to organophosphates because the Veteran's diabetes mellitus was well-controlled.

In a July 2014 letter, Dr. G.P. noted that the Veteran has peripheral neuropathy and that the Veteran became diabetic after his neuropathy symptoms were documented.  Dr. G.P. noted that neuropathy associated with alcohol use occurs after a 10-year period of alcoholism and that, according to the reviewed records, this was not the case with respect to the Veteran.  Dr. G.P. noted that the Veteran was exposed to organophosphate, specifically tricresyl phosphate in hydraulic fluid, for three years during service, which is a neurotoxin and has been recognized as a cause of peripheral neuropathy.  Dr. G.P. noted that, in a report of the International Progress on Chemical Safety, a group of experts found acute and chronic forms of neuropathy depending on the level of absorption of tricreyl phosphate through the skin.  Based on the above, Dr. G.P. opined that it was more likely than not that the Veteran's neuropathy was caused by an organophosphate, specifically tricresyl phosphate.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current bilateral median neuropathy, bilateral ulnar neuropathy, sensory polyneuropathy, and bilateral lower extremity peripheral neuropathy are causally related to exposure to chemicals and toxins, specifically, organophosphates, in service; thus, the criteria for service connection for bilateral median neuropathy, bilateral ulnar neuropathy, sensory polyneuropathy, and bilateral lower extremity peripheral neuropathy have been met.  38 U.S.C.A.	 § 5107(b); 38 C.F.R. § 3.102.

Withdrawal of Service Connection for Diabetes Mellitus and a TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

On June 20, 2014, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing his appeal as to the claims for service connection for diabetes mellitus type II and 

entitlement to a TDIU; hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, given this action by the Veteran, the Board does not have jurisdiction to review the appeal further as to these issues.

	
ORDER

Service connection for sensory polyneuropathy and bilateral lower extremity peripheral neuropathy, as due to exposure to organophosphates, is granted. 

Service connection for bilateral median neuropathy, as due to exposure to organophosphates, is granted. 

Service connection for bilateral ulnar neuropathy, as due to exposure to organophosphates, is granted. 

The appeal for service connection for diabetes mellitus type II has been withdrawn and is dismissed.

The appeal for entitlement to a TDIU has been withdrawn and is dismissed.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


